Title: From George Washington to William Wootton Brewer, 29 September 1793
From: Washington, George
To: Brewer, William Wootton


          
            Sir,
            Mount Vernon 29th Septr 1793.
          
          A Letter from you of the 20th inst: has been received, stating the distressed &
            truly affecting situation in which you are. Could my
            ability to do it, keep pace with my sincere desire to relieve the wants of the
            distressed, the request made in your letter to me would be chearfully complied with; but
            the numerous & pressing calls upon me for pecuniary aid from real objects of
            charity, & from those who are more immediately within my own knowledge, are such that I am under the necessity,
            however repugnant to my feelings, of declining to comply with your request but I can have no doubt however, that all those who are
            acquaintd with your merits and knowing to the circumstances as stated in your letter
            would readily contribute to make up such a sum as you require to commence business with.
            sincerely wishing that you may find means to extricate
            yourself from your present embarrassments, as represented in your Letter, I am Sir,
            &c.
         